2) Caption, civil cases






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE STATE OF TEXAS,

                            Appellant,

v.

DANIEL MORALES,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-03-00526-CR

Appeal from the

243rd District Court

of El Paso County, Texas 

(TC# 20030D00093-243) 




MEMORANDUM OPINION DISMISSING APPEAL

           The State filed its notice of appeal in this criminal case, challenging the trial
court’s order granting defendant’s motion to suppress evidence.  The State has now
withdrawn its notice of appeal and requested that this Court grant its motion to dismiss. 
We may dismiss the appeal any time before our decision in the case issues, upon
withdrawal of the appealing party’s notice of appeal.  Tex. R. App. P. 42.2(a).
           We therefore dismiss this appeal and, as this was not an appeal from a final order,
we remand the case to the trial court for further proceedings.

                                                                  SUSAN LARSEN, Justice
August 12, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)